Mr. Justice Baker delivered the opinion of the court. . This was a general creditor’s bill combined with a bill under section 25 of the Corporation Act (J. & A. If 2442). The decree granted full relief on each theory of the bill and the defendants sued out a writ of error. The defendants, other than Jones and Linick, did not assign errors, were summoned and severed, and the two defendants above named prosecute the writ. The case was before Branch “D” of this court and the decree was reversed and the cause remanded. Teich v. Midland Mach. Co., 177 Ill. App. 354. After the cause was reinstated in the Circiiit Court the complainant amended his bill, the defendants demurred to the bill as amended, their demurrer was overruled, they elected to stand by their demurrer and the bill was taken as confessed. The court heard proofs offered by complainant in support of the bill. When the decree was reversed and the cause remanded generally without any specific direction to the lower court, that court had authority to permit a change in the pleadings and to hear the cause de novo. Dinsmoor v. Rowse, 211 Ill. 317; Lang v. Metzger, 206 Ill. 475, citing Chickering v. Failes, 29 Ill. 294; Parker v. Shannon, 121 Ill. 452; Perry v. Burton, 126 Ill. 599; Cable v. Ellis, 120 Ill. 136; West v. Douglas, 145 Ill. 164; Rush v. Rush, 170 Ill. 623. The original bill alleged the recovery of a judgment by complainant against the Midland Company in 1909 for $1,559.25; that the same was unsatisfied; that execution had been issued and returned nulla bona; that plaintiffs in error each owned $24,900 of .the capital stock of said corporation and that they owed the corporation at least fifty one-hundredths of the amount of their stock. The amendment to the hill alleged that said corporation in November, 1909, sold most of its assets to another corporation for $35,000, of which $25,000 was used to pay the debts of the corporation and $10,000 divided between Jones and Linick, and that as a result thereof the Midland Company became insolvent; that Jones and Linick received $600 rent on a lease owned by the Midland Company and appropriated the same to their own use; that they were at the time directors of the Midland Company and became trustees of said money for the benefit of creditors and particularly trustees for complainant for enough of such money to pay his judgment. The court by the decree found the facts as alleged in the hill as amended, declared that Jones and Linick were trustees of said $10,000 and $600, the money of the Midland Company, for the benefit of complainant, the sole remaining creditor of said Company, that the amount due on said judgment, including interest and costs, was $1,935.94, and decreed that Jones and Linick pay to complainant that sum with interest and costs. It is to reverse this decree that this writ of error is prosecuted. The bill was taken pro eonfesso, and although evidence was admitted its sufficiency to sustain the decree cannot be questioned. The decree might have been rendered without any evidence, and therefore the only inquiry admissible is as to the sufficiency of the allegations of the bill. Hannas v. Hannas, 110 Ill. 53; Hopkins Amusement Co. v. Frohman, 202 Ill. 543. The allegations of the bill as amended are sufficient to support the decree and it is affirmed. Affirmed.